In an aetion by the owner and operator of a station wagon against the owner of a tractor-trailer to recover damages for injuries to his person and property alleged to have resulted from a collision between the two vehicles, the truck owner appeals from a judgment entered on a jury verdict in favor of the respondent. Judgment reversed and a new trial granted, with costs to abide the event. The verdict is contrary to the weight of the credible evidence.
Wenzel, Acting P. J., Beldoek, Murphy, TJghetta and Kleinfeld, JJ. concur.